UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                          __________________

                            No. 99-60514
                          Summary Calendar
                         __________________

                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                               versus

                         LISA BROWN WOODARD,

                                                  Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                         (3:99-CR-28-1-LS)
_________________________________________________________________
                            May 12, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Lisa Brown Woodard appeals her conviction, by a jury, for bank

robbery, in violation 18 U.S.C. § 2113(a), and using a firearm

during the commission of a crime of violence, in violation of 18

U.S.C. § 924(c)(1).

     Woodard maintains the evidence was insufficient because at

trial, none of the witnesses to the robbery could identify her as

the robber.    The witnesses were unable to do so; but, identity may

be proved through circumstantial evidence.     E.g., United States v.

Guerrero, 169 F.3d 933, 941 (5th Cir. 1999).



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The evidence was more than sufficient.      Examples follow.      The

witnesses’ descriptions of the robber closely resemble Woodard.

Moreover, all three had been able to see the license plate on the

car that the robber was driving.      That car belonged to Woodard’s

sister, and Woodard admitted to investigators that she was driving

the car in the vicinity of the bank on the morning of the robbery.

Additionally, glasses and a coat, similar to those worn by the

robber, were recovered from a van belonging to Woodard’s husband.

Moreover, Woodard’s brother, paroled from prison shortly before the

robbery,    testified   that,   approximately   two   weeks   before   the

robbery, Woodard told him of her plans to rob the bank.         Finally,

Woodard’s brother took an FBI Agent to the location where he

claimed he, Woodard, and others burned evidence of the robbery.

FBI agents recovered paperclips, which were later identified as

being similar to the ones used by the bank to clip money together.

     Woodard’s contention that the Government violated her due

process rights by failing to disclose evidentiary items in a timely

manner is conclusional and frivolous.      She has not remotely shown

how any of the allegedly withheld evidence was exculpatory or

material.   See Brady v. Maryland, 373 U.S. 83, 87-88 (1963); United

States v. Bagley, 473 U.S. 667, 674-75 (1985).

                                                              AFFIRMED




                                  - 2 -